EXHIBIT 10.4

 

ALY ENERGY SERVICES, INC.

2017 STOCK OPTION PLAN

 

The purpose of the Aly Energy Services, Inc. 2017 Equity Compensation Plan (the
“Plan”) is to provide designated employees of Aly Energy Services, Inc. (the
“Company”) and its subsidiaries with the opportunity to receive grants of stock
options. The Company believes that the Plan will encourage the participants to
contribute materially to the growth of the Company, thereby benefiting the
Company’s shareholders, and will align the economic interests of the
participants with those of the shareholders.

 

The Board of Directors of the Company (the “Board”) has approved the Plan on
April 4, 2017. The Plan shall become effective on the date on which it is
approved by a majority in interest of the Company’s shareholders.

 

1. Administration

 

(a) Committee. The Plan shall be administered and interpreted by the
Compensation Committee of the Board of Directors (the “Committee”). The
Committee shall consist of two or more persons appointed by the Board, all of
whom shall be “outside directors” as defined under section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”) and related Treasury
regulations and may be “non-employee directors” as defined under Rule 16b-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). To
the extent that the Company has not constituted a Compensation Committee,
references hereunder to the “Committee” shall mean the entire Board.

 

(b) Committee Authority. The Committee shall have the sole authority to (i)
determine the individuals to whom grants shall be made under the Plan, (ii)
determine the type, size and terms of the grants to be made to each such
individual, (iii) determine the time when the grants will be made and the
duration of any applicable exercise or restriction period, including the
criteria for exercisability and the acceleration of exercisability and (iv) deal
with any other matters arising under the Plan.

 

(c) Committee Determinations. The Committee shall have full power and authority
to administer and interpret the Plan, to make factual determinations and to
adopt or amend such rules, regulations, agreements and instruments for
implementing the Plan and for the conduct of its business as it deems necessary
or advisable, in its sole discretion. The Committee’s interpretations of the
Plan and all determinations made by the Committee pursuant to the powers vested
in it hereunder shall be conclusive and binding on all persons having any
interest in the Plan or in any awards granted hereunder. All powers of the
Committee shall be executed in its sole discretion, in the best interest of the
Company, not as a fiduciary, and in keeping with the objectives of the Plan and
need not be uniform as to similarly situated individuals.

 

2. Grants

 

Awards under the Plan may consist of grants (herein “Grants”) of incentive stock
options as described in Section 5 (“Incentive Stock Options”) or nonqualified
stock options as described in Section 5 (“Nonqualified Stock Options”)
(Incentive Stock Options and Nonqualified Stock Options are collectively
referred to as “Options”). All Grants shall be subject to the terms and
conditions set forth herein and to such other terms and conditions consistent
with this Plan as the Committee deems appropriate and as are specified in
writing by the Committee to the individual in a grant instrument (the “Grant
Instrument”) or an amendment to the Grant Instrument. The Committee shall
approve the form and provisions of each Grant Instrument. Grants under a
particular Section of the Plan need not be uniform as among the grantees.

 



  1

   



 

3. Shares Subject to the Plan

 

(a) Shares Authorized. Subject to the adjustment specified below, the aggregate
number of shares of common stock of the Company (“Company Stock”) that may be
issued or transferred under the Plan is 16,861,908 shares, and the maximum
number of shares of Company Stock that may be delivered pursuant to Incentive
Stock Options is 5,000,000 of those shares. The maximum aggregate number of
shares of Company Stock that shall be subject to Grants made under the Plan to
any individual during any calendar year shall be 5,200,000 shares. The shares
may be authorized but unissued shares of Company Stock or reacquired shares of
Company Stock, including shares purchased by the Company on the open market for
purposes of the Plan. If and to the extent Options granted under the Plan
terminate, expire, or are canceled, forfeited, exchanged or surrendered without
having been exercised, the shares subject to such Grants shall again be
available for purposes of the Plan.

 

(b) Adjustments. If there is any change in the number or kind of shares of
Company Stock outstanding (i) by reason of a stock dividend, spinoff,
recapitalization, stock split, or combination or exchange of shares, (ii) by
reason of a merger, reorganization or consolidation in which the Company is the
surviving corporation, (iii) by reason of a reclassification or change in par
value, or (iv) by reason of any other extraordinary or unusual event affecting
the outstanding Company Stock as a class without the Company’s receipt of
consideration, or if the value of outstanding shares of Company Stock is
substantially reduced as a result of a spinoff or the Company’s payment of an
extraordinary dividend or distribution, the maximum number of shares of Company
Stock available for Grants, the maximum number of shares of Company Stock that
any individual participating in the Plan may be granted in any year, the number
of shares covered by outstanding Grants, the kind of shares issued under the
Plan, and the price per share or the applicable market value of such Grants
shall be appropriately adjusted by the Committee to reflect any increase or
decrease in the number of, or change in the kind or value of, issued shares of
Company Stock to

preclude, to the extent practicable, the enlargement or dilution of rights and
benefits under such Grants; provided, however, that any fractional shares
resulting from such adjustment shall be eliminated. Any adjustments determined
by the Committee shall be final, binding and conclusive.

 

4. Eligibility for Participation

 

(a) Eligible Persons. All employees of the Company and its subsidiaries
(“Employees”) shall be eligible to participate in the Plan.

 

(b) Selection of Grantees. The Committee shall select the Employees to receive
Grants and shall determine the number of shares of Company Stock subject to a
particular Grant in such manner as the Committee determines. Employees who
receive Grants under this Plan shall hereinafter be referred to as “Grantees.”
In no event shall Options be granted to any Grantee in substitution for, or upon
cancellation of, previously granted Options to purchase Company Stock, or shall
similar action be taken to effect the “repricing” of previously granted Options.

 

5. Granting of Options

 

(a) Number of Shares. The Committee shall determine the number of shares of
Company Stock that will be subject to each Grant of Options to Employees.

 

(b) Type of Option and Price. The Committee may grant Incentive Stock Options
that are intended to qualify as “incentive stock options” within the meaning of
section 422 of the Code or Nonqualified Stock Options that are not intended so
to qualify or any combination of Incentive Stock Options and Nonqualified Stock
Options, all in accordance with the terms and conditions set forth herein. The
purchase price (the “Exercise Price”) of Company Stock subject to an Option
shall be determined by the Committee but in all cases shall be equal to, or
greater than, the Fair Market Value of a share of Company Stock on the date the
Option is granted; provided, however, that an Incentive Stock Option may not be
granted to an Employee who, at the time of grant, owns or is deemed to own (by
reason of the attribution rules of Section 424(d) of the Code) stock possessing
more than 10% of the total combined voting power of all classes of stock of the
Company or any parent or subsidiary of the Company, unless the Exercise Price
per share is not less than 110% of the Fair Market Value of Company Stock on the
date of grant. So long as the Company Stock is publicly traded, Fair Market
Value per share shall be determined as follows:

 



  2

   



 

(x) if the principal trading market for the Company Stock is a national
securities exchange or the Nasdaq National Market, the last reported sale price
thereof on the relevant date or (if there were no trades on that date) the
latest preceding date upon which a sale was reported; or

 

(y) if the Company Stock is not principally traded on such exchange or market,
the mean between the last reported “bid” and “asked” prices of Company Stock on
the relevant date, as reported on Nasdaq or, if not so reported, as reported in
a customary financial reporting service, as applicable and as the Committee
determines. If the Company Stock is not publicly traded or, if publicly traded,
is not subject to reported transactions or “bid” or “asked” quotations as set
forth above, the Fair Market Value per share shall be as determined by the
Committee.

 

(c) Option Term. The Committee shall determine the term of each Option. The term
of any Option shall not exceed ten years from the date of grant. However, an
Incentive Stock Option that is granted to an Employee who, at the time of grant,
owns stock possessing more than 10 percent of the total combined voting power of
all classes of stock of the Company, or any parent or subsidiary of the Company,
may not have a term that exceeds five years from the date of grant.

 

(d) Exercisability of Options. Options shall become exercisable in accordance
with such terms and conditions, consistent with the Plan, as may be determined
by the Committee and specified in the Grant Instrument or an amendment to the
Grant Instrument. The Committee may accelerate the exercisability of any or all
outstanding Options at any time for any reason.

 

(e) Termination of Employment, Disability or Death.

 

(i) Except as provided below, an Option may only be exercised while the Grantee
is employed by the Company as an Employee. In the event that a Grantee ceases to
be employed by the Company for any reason other than a “disability” or death,
any Option which is otherwise exercisable by the Grantee shall terminate unless
exercised within 90 days after the date on which the Grantee ceases to be
employed by the Company (or within such other period of time as may be specified
by the Committee), but in any event no later than the date of expiration of the
Option term. Any of the Grantee’s Options that are not otherwise exercisable as
of the date on which the Grantee ceases to be employed by the Company shall
terminate as of such date. Notwithstanding the foregoing provisions of this
Section, in the event a Grant issued under the Plan is subject to Section 409A
of the Code, then, to the extent necessary to comply with the requirements of
Section 409A of the Code, a Grantee shall be considered to cease employment with
the Company for any reason other than a disability or death, provided that such
employment shall cease in accordance with the definition of “separation from
service” provided for under Section 409A of the Code and the regulations or
other guidance issued thereunder.

 

(ii) In the event the Grantee ceases to be employed by the Company because the
Grantee is “disabled”, any Option which is otherwise exercisable by the Grantee
shall terminate unless exercised within one year after the date on which the
Grantee ceases to be employed by the Company (or within such other period of
time as may be specified by the Committee), but in any event no later than the
date of expiration of the Option term. Any of the Grantee’s Options which are
not otherwise exercisable as of the date on which the Grantee ceases to be
employed by the Company shall terminate as of such date.

 

(iii) If the Grantee dies while employed by the Company or within 90 days after
the date on which the Grantee ceases to be employed on account of a termination
of employment specified in Section 5(e)(i) above (or within such other period of
time as may be specified by the Committee), any Option that is otherwise
exercisable by the Grantee shall terminate unless exercised within one year
after the date on which the Grantee ceases to be employed by the Company (or
within such other period of time as may be specified by the Committee), but in
any event no later than the date of expiration of the Option term. Any of the
Grantee’s Options that are not otherwise exercisable as of the date on which the
Grantee ceases to be employed by the Company shall terminate as of such date.

 



  3

   



 

(iv) For purposes of this Section 5(e):

 

(A) The term “Company” shall mean the Company and its parent and subsidiary
corporations.

 

(B) “Employed by the Company” shall mean employment or service as an Employee
(so that, for purposes of exercising Options, a Grantee shall not be considered
to have terminated employment or service until the Grantee ceases to be an
Employee), unless the Committee determines otherwise.

 

(C) “Disability” shall mean a Grantee’s becoming disabled within the meaning of
section 22(e)(3) of the Code. Notwithstanding the foregoing provisions of this
Section 5(e)(iv)(C), in the event a Grant issued under the Plan is subject to
Section 409A of the Code, then, in lieu of the foregoing definition and to the
extent necessary to comply with the requirements of Section 409A of the Code,
the definition of “disability” for purposes of such Grant shall be the
definition of “disability” provided for under Section 409A of the Code and the
regulations or other guidance issued thereunder.

 

(v) Notwithstanding anything to the contrary in this Plan, (i) if upon the date
of a Grantee’s termination of employment with the Company, the Grantee is a
“specified employee” within the meaning of Section 409A of the Code, and the
delay of any amounts otherwise payable under this Plan as a result of the
Grantee’s termination of employment is necessary in order to prevent any
accelerated or additional tax to Grantee under Section 409A of the Code, then
the Company will delay the payment of any such amounts hereunder until the date
that is six (6) months following the date of Grantee’s termination of employment
with the Company at which time any such delayed amounts will be paid to Grantee
in a single lump sum.

 

(f) Exercise of Options. A Grantee may exercise an Option that has become
exercisable, in whole or in part, by delivering a notice of exercise to the
Company with payment of the Exercise Price. The Grantee shall pay the Exercise
Price for an Option in cash or by such other method as the Committee may
approve, including payment through a broker in accordance with procedures
permitted by Regulation T of the Federal Reserve Board. The Grantee shall pay
the Exercise Price and the amount of any withholding tax due at the time of
exercise.

 

(g) Limits on Incentive Stock Options. Each Incentive Stock Option shall provide
that, if the aggregate Fair Market Value of the stock on the date of the grant
with respect to which Incentive Stock Options are exercisable for the first time
by a Grantee during any calendar year, under the Plan or any other stock option
plan of the Company or a parent or subsidiary, exceeds $100,000, then the
option, as to the excess, shall be treated as a Nonqualified Stock Option. An
Incentive Stock Option shall not be granted to any person who is not an Employee
of the Company or a parent or subsidiary (within the meaning of section 424(f)
of the Code).

 

6. Withholding of Taxes

 

All Grants under the Plan shall be subject to applicable federal (including
FICA), state and local tax withholding requirements. The Company shall have the
right to deduct from all Grants paid in cash, or from other wages paid to the
Grantee, any federal, state or local taxes required by law to be withheld with
respect to such Grants. In the case of Options and other Grants paid in Company
Stock, the Company may require the Grantee or other person receiving such shares
to pay to the Company the amount of any such taxes that the Company is required
to withhold with respect to such Grants, or the Company may deduct from other
wages paid by the Company the amount of any withholding taxes due with respect
to such Grants.

 



  4

   



 

7. Transferability of Grants

 

(a) Nontransferability of Grants. Except as provided below, only the Grantee may
exercise rights under a Grant during the Grantee’s lifetime. A Grantee may not
transfer those rights except by will or by the laws of descent and distribution
or, with respect to Grants other than Incentive Stock Options, if permitted in
any specific case by the Committee, pursuant to a domestic relations order (as
defined under the Code or Title I of the Employee Retirement Income Security Act
of 1974, as amended, or the regulations thereunder). When a Grantee dies, the
personal representative or other person entitled to succeed to the rights of the
Grantee (“Successor Grantee”) may exercise such rights. A Successor Grantee must
furnish proof satisfactory to the Company of his or her right to receive the
Grant under the Grantee’s will or under the applicable laws of descent and
distribution.

 

(b) Transfer of Nonqualified Stock Options. Notwithstanding the foregoing, the
Committee may provide, in a Grant Instrument, that a Grantee may transfer
Nonqualified Stock Options to family members or other persons or entities
according to such terms as the Committee may determine; provided that the
Grantee receives no consideration for the transfer of an Option and the
transferred Option shall continue to be subject to the same terms and conditions
as were applicable to the Option immediately before the transfer.

 

8. Change of Control of the Company

 

As used herein, a “Change of Control” shall be deemed to have occurred if:

 

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
51% or more of the voting power of the then outstanding securities of the
Company; or

 

(ii) The shareholders of the Company approve (or, if shareholder approval is not
required, the Board approves) an agreement providing for (i) the merger or
consolidation of the Company with another corporation where the shareholders of
the Company, immediately prior to the merger or consolidation, will not
beneficially own, immediately after the merger or consolidation, shares
entitling such shareholders to 51% or more of all votes to which all
shareholders of the surviving corporation would be entitled in the election of
directors (without consideration of the rights of any class of stock to elect
directors by a separate class vote), (ii) the sale or other disposition of all
or substantially all of the assets of the Company, or (iii) a liquidation or
dissolution of the Company.

 

Notwithstanding the foregoing provisions of this Section 8, in the event a Grant
issued under the Plan is subject to Section 409A of the Code, then, in lieu of
the foregoing definition and to the extent necessary to comply with the
requirements of Section 409A of the Code, the definition of “Change of Control”
for purposes of such Grant shall be the definition provided for under Section
409A of the Code and the regulations or other guidance issued thereunder.

 

9. Consequences of a Change of Control

 

(a) Notice and Acceleration. Upon a Change of Control, unless the Committee
determines otherwise, (i) the Company shall provide each Grantee with
outstanding Grants written notice of such Change of Control and (ii) all
outstanding Options shall automatically accelerate and become fully exercisable.

 

(b) Assumption of Grants. Upon a Change of Control where the Company is not the
surviving corporation (or survives only as a subsidiary of another corporation),
unless the Committee determines otherwise, all outstanding Options that are not
exercised shall be assumed by, or replaced with comparable options or rights by,
the surviving corporation.

 



  5

   



 

(c) Other Alternatives. Notwithstanding the foregoing, subject to subsection (d)
below, in the event of a Change of Control, the Committee may take one or both
of the following actions: the Committee may (i) require that Grantees surrender
their outstanding Options in exchange for a payment by the Company, in cash or
Company Stock as determined by the Committee, in an amount equal to the amount
by which the then Fair Market Value of the shares of Company Stock subject to
the Grantee’s unexercised Options exceeds the Exercise Price of the Options, or
(ii) after giving Grantees an opportunity to exercise their outstanding Options,
terminate any or all unexercised Options at such time as the Committee deems
appropriate. Such surrender or termination shall take place as of the date of
the Change of Control or such other date as the Committee may specify.

 

10. Amendment and Termination of the Plan

 

(a) Amendment. The Board may amend or terminate the Plan at any time; provided,
however, that the Board shall not amend the Plan without shareholder approval if
such approval is required by Sections 162(m), 421 and 422 of the Code.

 

(b) Termination of Plan. The Plan shall terminate on the day immediately
preceding the tenth anniversary of its effective date, unless the Plan is
terminated earlier by the Board or is extended by the Board with the approval of
the shareholders.

 

(c) Termination and Amendment of Outstanding Grants. A termination or amendment
of the Plan that occurs after a Grant is made shall not materially impair the
rights of a Grantee unless the Grantee consents. The termination of the Plan
shall not impair the power and authority of the Committee with respect to an
outstanding Grant. Whether or not the Plan has terminated, an outstanding Grant
may be amended by agreement of the Company and the Grantee consistent with the
Plan.

 

(d) Governing Document. The Plan shall be the controlling document. No other
statements, representations, explanatory materials or examples, oral or written,
may amend the Plan in any manner. The Plan shall be binding upon and enforceable
against the Company and its successors and assigns.

 

11. Funding of the Plan

 

This Plan shall be unfunded. The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of any Grants under this Plan. In no event shall interest be paid or
accrued on any Grant, including unpaid installments of Grants.

 

12. Rights of Participants

 

Nothing in this Plan shall entitle any Employee or other person to any claim or
right to be granted a Grant under this Plan. Neither this Plan nor any action
taken hereunder shall be construed as giving any individual any rights to be
retained by or in the employ of the Company or any other employment rights.

 

13. Grants in Connection with Corporate Transactions and Otherwise.

 

Nothing contained in this Plan shall be construed to (i) limit the right of the
Committee to make Grants under this Plan in connection with the acquisition, by
purchase, lease, merger, consolidation or otherwise, of the business or assets
of any corporation, firm or association, including Grants to employees thereof
who become Employees of the Company, or for other proper corporate purposes, or
(ii) limit the right of the Company to grant stock options or make other awards
outside of this Plan. Without limiting the foregoing, the Committee may make a
Grant to an employee of another corporation who becomes an Employee by reason of
a corporate merger, consolidation, acquisition of stock or property,
reorganization or liquidation involving the Company or any of its subsidiaries
in substitution for a stock option made by such corporation. The terms and
conditions of the substitute grants may vary from the terms and conditions
required by the Plan and from those of the substituted stock incentives. The
Committee shall prescribe the provisions of the substitute grants.

 



  6

   



 

14. Compliance with Law.

 

The Plan, the exercise of Options and the obligations of the Company to issue or
transfer shares of Company Stock under Grants shall be subject to all applicable
laws and to approvals by any governmental or regulatory agency as may be
required. With respect to persons subject to section 16 of the Exchange Act, it
is the intent of the Company that the Plan and all transactions under the Plan
comply with all applicable provisions of Rule 16b-3 or its successors under the
Exchange Act. The Committee may revoke any Grant if it is contrary to law or
modify a Grant to bring it into compliance with any valid and mandatory
government regulation. The Committee may also adopt rules regarding the
withholding of taxes on payments to Grantees. The Committee may, in its sole
discretion, agree to limit its authority under this Section.

 

15. Governing Law.

 

The validity, construction, interpretation and effect of the Plan and Grant
Instruments issued under the Plan shall exclusively be governed by and
determined in accordance with the law of State of Delaware.

 

16. Section 409A.

 

To the extent this Plan provides for nonqualified deferred compensation, it is
intended to satisfy the provisions of Section 409A of the Code and related
regulations and Treasury pronouncements. If any provision herein results in the
imposition of an excise tax on any Grantee under Section 409A of the Code, any
such provision will be reformed to avoid any such imposition in such manner as
the Committee determines is appropriate to comply with Section 409A of the Code.

 

 



7



 